PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

GREENBERG TRAURIG (HOU)
INTELLECTUAL PROPERTY DEPARTMENT
1000 Louisiana Street
Suite 1700
Houston, TX 77002

In re Application of: Richard b. JONES
Serial No.: 16566845         
Filed: September 10, 2019
Docket: 128518-014501/US
Title: FUTURE RELIABILITY PREDICTION BASED ON SYSTEM OPERATIONAL AND PERFORMANCE DATA MODELLING
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)




This is in response to the petition under 37 CFR 1.59(b) to expunge information submitted under MPEP 724.02 or as part of an Information Disclosure Statement, filed 25 September 2020.

The petition is GRANTED.

Petitioner requests that the Information Disclosure Statement along with cited Non-Patent Literature Documents submitted on 25 September 2020 be expunged from the record if found not to be important to a reasonable examiner in deciding whether to allow the application to issue as a patent.  Petitioner states that the documents were intended for another application and have since been filed in the correct application. The Office agrees.

The petition fee set forth in 37 CFR 1.17(g) had been previously paid.
							
The expunged materials have been closed from public view and will not be returned to applicant.  

Any inquiry regarding this decision should be directed to Brian Johnson whose telephone number is (571) 272-3595. 


[AltContent: connector]   /Brian Johnson/
Brian Johnson, Quality Assurance Specialist
Technology Center 2100
Computer Architecture and Software